20-568
     Singh v. Garland
                                                                                     BIA
                                                                              Brennan, IJ
                                                                             A208 203 252
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 7th day of July, two thousand twenty-
 4   two.
 5
 6   PRESENT:
 7              GUIDO CALABRESI,
 8              RICHARD J. SULLIVAN,
 9              STEVEN J. MENASHI,
10                    Circuit Judges.
11   _____________________________________
12
13   MANINDER SINGH,
14           Petitioner,
15
16                      v.                                         No. 20-568
17                                                                 NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20              Respondent.
21   _____________________________________
22
1    FOR PETITIONER:                      Dalbir Singh, Dalbir Singh & Associates, P.C.,
2                                         New York, NY.
3
4    FOR RESPONDENT:                      Jeffrey Bossert Clark, Acting Assistant
5                                         Attorney General; Juria L. Jones, Acting
6                                         Senior Litigation Counsel; John F. Stanton,
7                                         Trial Attorney, Office of Immigration
8                                         Litigation, United States Department of
9                                         Justice, Washington, DC.

10         UPON DUE CONSIDERATION of this petition for review of a Board of

11   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

12   AND DECREED that the petition for review is DENIED.

13         Petitioner Maninder Singh, a native and citizen of India, seeks review of a

14   January 16, 2020 decision of the BIA affirming a March 27, 2018 decision of an

15   Immigration Judge (“IJ”) denying asylum, withholding of removal, and protection

16   under the Convention Against Torture (“CAT”). In re Maninder Singh, No. A 208

17   203 252 (B.I.A. Jan. 16, 2020), aff’g No. A 208 203 252 (Immig. Ct. N.Y. City Mar. 27,

18   2018). We assume the parties’ familiarity with the underlying facts and procedural

19   history.

20         We have considered the IJ’s decision as modified by the BIA. See Xue Hong

21   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005). We review the agency’s

22   factual findings, including its adverse credibility determination, for substantial


                                               2
 1   evidence. See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 2   Cir. 2018). We review questions of law de novo. Paloka v. Holder, 762 F.3d 191, 195

 3   (2d Cir. 2014).

 4         Singh’s challenge to the denial of his requests for asylum and withholding

 5   of removal turns on whether he established “a sufficiently strong nexus” between

 6   the harm he suffered and a protected ground such as race, religion, nationality,

 7   membership in a particular social group, or political opinion. Castro v. Holder, 597

 8   F.3d 93, 100 (2d Cir. 2010); see also 8 U.S.C. §§ 1158(b)(1)(B)(i) (asylum),

 9   1231(b)(3)(A) (withholding).    Singh alleges that members of a political party

10   threatened and beat him to stop him from testifying against a party member who

11   was involved in a hit-and-run car accident. As discussed below, Singh did not

12   make a credible claim of nexus to his religion, and his political opinion claim is

13   unexhausted and waived.

14         “Considering the totality of the circumstances, and all relevant factors, a

15   trier of fact may base a credibility determination on the demeanor, candor, or

16   responsiveness of the applicant” and inconsistencies among and within an

17   applicant’s statements. 8 U.S.C. § 1158(b)(1)(B)(iii). “We defer . . . to an IJ’s

18   credibility determination unless, from the totality of the circumstances, it is plain

                                              3
 1   that no reasonable fact-finder could make such an adverse credibility ruling.” Xiu

 2   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at

 3   76.   Substantial evidence supports the agency’s partial adverse credibility

 4   determination as to Singh’s claim of religious persecution.

 5         The agency reasonably found Singh not credible in light of his demeanor

6    and “elusive and evasive” testimony about his alleged religious persecution.

7    Certified Administrative Record at 18. We generally defer to such a finding

8    because “[a] fact-finder who assesses testimony together with witness demeanor

9    is in the best position to discern[] . . . whether a witness who hesitated in a

10   response was nevertheless attempting truthfully to recount what he recalled of key

11   events or struggling to remember the lines of a carefully crafted script.” Majidi v.

12   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005) (quotation marks omitted); see also Jin

13   Chen v. U.S. Dep't of Justice, 426 F.3d 104, 113 (2d Cir. 2005) (giving “particular

14   deference to credibility determinations that are based on the adjudicator’s

15   observation of the applicant’s demeanor”). Moreover, the record is devoid of any

16   evidence corroborating Singh’s halting testimony connecting his persecution to his

17   status as a Sikh.

18         The agency also reasonably relied on an inconsistency between Singh’s

                                               4
 1   interview statements, application, and hearing testimony.              See 8 U.S.C.

 2   § 1158(b)(1)(B)(iii).   At his credible fear interview, Singh stated that he was

 3   targeted for no other reason than that he witnessed the car accident; he explicitly

 4   denied having been harmed because of his religion or fearing future harm because

 5   of his religion.    He also said nothing on direct examination in his removal

 6   proceedings about fearing harm based on his religion. And yet, when Singh was

 7   reminded on cross-examination that he had told a border agent that he feared

 8   religious persecution, he claimed once more that that was true, offering only vague

9    and unresponsive explanations for the inconsistency that the agency was not

10   “compelled to credit.”       Majidi, 430 F.3d at 80 (emphasis omitted).          This

11   inconsistency and the demeanor finding provide substantial evidence for the

12   agency’s conclusion that Singh did not state a credible claim of religious

13   persecution. See Xiu Xia Lin, 534 F.3d at 167 (holding that “an IJ may rely on any

14   inconsistency . . . in making an adverse credibility determination as long as the

15   ‘totality of the circumstances’ establishes that an asylum applicant is not credible”)

16   (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).

17          Singh argues that he established a nexus between his persecution and the

18   protected ground of political opinion, but we do not address Singh’s political

                                                5
 1   opinion claim because it is waived and unexhausted.             Singh’s conclusory

 2   assertions in his brief are insufficient to preserve the issue for our review. See

 3   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005) (deeming petitioner’s

 4   “claim abandoned” where he raised an issue in “only a single conclusory

 5   sentence”); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not

 6   sufficiently argued in the briefs are considered waived and normally will not be

 7   addressed on appeal.”).

 8         For the foregoing reasons, the petition for review is DENIED. All pending

9    motions and applications are DENIED and stays VACATED.

10                                          FOR THE COURT:
11                                          Catherine O’Hagan Wolfe,
12                                          Clerk of Court
13




                                              6